Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 21-40 are pending. Claims 1-20 have been cancelled. Claims 21, 30 and 37 have been amended.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an analytics computing system for analyzing payment transaction data to identify merchants provided with recurring payment program. The system has an analytic computing device that compares the actual transaction amount distribution to a stored model distribution including computing an angle distance between the actual transaction amount distribution and the stored model distribution, and the stored model distribution represents a transaction amount distribution for a model merchant provided with a product priced at numerous different transaction amounts. The angle distance is compared to a predefined threshold value. The merchant is a recurring payment merchant that performs recurring payment transactions is identified based upon the computed angle distance and the threshold value. The analytic computing device stores the merchant is a recurring payment merchant if so determined within a database. The analytic computing device alerts an analyst that the merchant is a recurring payment merchant by transmitting an alert message to a user computing device in communication with the analytics computing device.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Furthermore, the prior art noes not teach:
receive first payment transaction data from authorization request messages submitted over an interchange network for a first plurality of transactions associated with a merchant, wherein the first payment transaction data for the first plurality of transactions includes a first plurality of transaction amounts and a merchant identifier;

generate a first actual transaction amount distribution for the merchant using the first plurality of transaction amounts from the first payment transaction data;

compare the first actual transaction amount distribution to a stored model distribution including computing an angle distance between the first actual transaction amount distribution and the stored model distribution, wherein the stored model distribution represents a transaction amount distribution for a model merchant having products priced at numerous different transaction amounts;

compare the angle distance to a predefined threshold value;

determine that the merchant performs recurring payment transactions based upon the computed angle distance and the comparison of the angle distance to the predefined threshold value;

store, in a database table based on the determination, an indicator indicating that the merchant is a recurring payment merchant;

compare, based on the stored indicator, a subsequent transaction amount distribution derived from subsequent authorization request messages submitted over the interchange network by the merchant to at least one stored model of the recurring payment transactions, wherein the subsequent transaction amount distribution is for subsequent transactions that are different from the first plurality of transactions;

and transmit a fraud alert message to at least one of the merchant, an issuer, or an analyst in response to the subsequent transaction amount distribution being dissimilar to 

For this reason, claims 21, 30 and 37 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691